Citation Nr: 0836735	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the lumbar 
spine, currently evaluated as 20 percent disabling.

3.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

4.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.

5.  Entitlement to service connection for bilateral pes 
planus, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.

6.  Entitlement to service connection for osteoarthritis of 
the thoracic spine and fibromyalgia, to include as secondary 
to service-connected degenerative joint disease of the lumbar 
spine.
7.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and PTSD.

8.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to April 1969.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran's appeals, which as discussed 
immediately below have separate procedural histories, have 
been merged for the sake of judicial economy.

Procedural history

An April 2002 rating decision denied entitlement to service 
connection for a back condition.  The veteran initiated an 
appeal of the April 2002 denial of service connection for a 
back condition and elected de novo review of his claim by a 
Decision Review Officer (DRO).  In a March 2003 rating 
decision, a DRO granted service connection for degenerative 
joint disease of the lumbar spine and assigned a 10 percent 
disability rating.  Based on the receipt of additional 
medical evidence, the RO increased the veteran's rating for 
service-connected degenerative joint disease of the lumbar 
spine to 20 percent disabling in a June 2003 DRO decision.  

In a March 2003 rating decision the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating, effective September 14, 2001.  

In a January 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

Also in January 2004, the RO denied on a direct basis the 
veteran's claims of entitlement to service connection for a 
bilateral knee condition, pes planus and a thoracic spine 
disability.  

In an October 2004 rating decision, the RO denied entitlement 
to special monthly compensation based on loss of use of a 
creative organ.  The veteran's bilateral knee, pes planus and 
spine claims were denied on a secondary basis in a December 
2004 rating decision.  

In a February 2005 rating decision, service connection for 
hypertension was denied on a direct basis and as secondary to 
diabetes mellitus; in a June 2005 rating decision, the issue 
of entitlement to service connection for hypertension as 
secondary to PTSD was denied.  

The veteran initiated appeals of all of those decisions.  By 
decision dated March 24, 2006, the Board denied the veteran's 
service connection claims and his claim for special monthly 
compensation.  The increased rating claims were again 
remanded so that a corrective notice could be sent under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran appealed the Board's March 2006 decision, insofar 
as the claims which were denied, to the United States Court 
of Appeals for Veterans Claims (the Court).  In June 2007, 
counsel for the veteran and the Secretary of VA filed a Joint 
Motion for Partial Remand.  In that Joint Motion, the parties 
asserted that the Board had failed to ensure compliance with 
the notification provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See the June 2007 Joint Motion for 
Partial Remand, page 4.  In an Order of the Court dated June 
25, 2007, pursuant to the Joint Motion for Remand, the Court 
vacated and remanded the portion of the Board's decision 
which denied the service connection and special monthly 
compensation claims.

The Board remanded all eight claims in April 2008 for 
additional procedural development.  This was accomplished, 
and in July 2008 the RO issued a supplemental statement of 
the case (SSOC) which continued the prior findings as to all 
eight issues on appeal.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

The Board's March 24, 2006 decision also granted an increased 
rating for service-connected diabetes mellitus and denied 
increased disability ratings for peripheral neuropathy of the 
left foot and right foot.  In the Joint Motion, it was noted 
that the veteran withdrew his appeal as to those issues.  The 
Court Order dismissed the appeal as to those three issues.  
Those matters have therefore been resolved.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's PTSD is manifested by depression, problems 
sleeping, hypervigilance and some difficulty with 
irritability dealing with others.

2.  The medical and other evidence of record indicates that 
the veteran's degenerative joint disease of the lumbar spine 
is manifested by pain and limitation of motion.

3.  The evidence does not show that the veteran's service-
connected PTSD and lumbar spine disability are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.

4.  The competent medical evidence of record indicates that 
the veteran has not lost the use of a creative organ.

5.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed bilateral knee 
disability.

6.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected lumbar spine disability and his currently 
diagnosed bilateral knee disability.

7.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed bilateral pes 
planus.

8.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected lumbar spine disability and his currently 
diagnosed bilateral pes planus.

9.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed thoracic spine 
disability.

10.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected lumbar spine disability and his currently 
diagnosed thoracic spine disability.

11.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed hypertension.
12.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
currently diagnosed hypertension and his service-connected 
PTSD or diabetes mellitus.

13.  The competent medical evidence of record demonstrates 
that the veteran's right ear hearing is within normal limits 
for VA rating purposes.

14.   The competent medical evidence of record does not 
demonstrate that a medical nexus exists between the veteran's 
currently diagnosed left ear hearing loss and his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased disability 
rating for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, 9411(2007).

2.  The criteria for assignment of an increased disability 
rating for degenerative arthritis of the lumbar spine are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (2007).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).

4.  The criteria for special monthly compensation based on 
loss of use of a creative organ are not met.  38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. § 3.350 (2007).

5.  A bilateral knee disability was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  A bilateral knee disability is not proximately due to nor 
is it the result of the veteran's service-connected lumbar 
spine disability.  38 C.F.R. § 3.310 (2007).
7.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

8.  Bilateral pes planus is not proximately due to nor is it 
the result of the veteran's service-connected lumbar spine 
disability.  38 C.F.R. § 3.310 (2007).

9.  A thoracic spine disability was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

10.  A thoracic spine disability is not proximately due to 
nor is it the result of the veteran's service-connected 
lumbar spine disability.  38 C.F.R. § 3.310 (2007).

11.  Hypertension was not incurred in or aggravated by active 
military service and may not be so presumed.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

12.  Hypertension is not proximately due to nor is it the 
result of the veteran's service-connected PTSD or diabetes 
mellitus.  38 C.F.R. § 3.310 (2007).

13.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected PTSD and lumbar spine disabilities, as well 
as special monthly compensation due to loss of use of a 
creative organ.  In addition, he seeks service connection for 
several claimed disabilities, claimed either as directly due 
to his military service or as due to his service-connected 
disabilities. 


In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Initial matter - the Court remand

As was noted in the Introduction, this case has been the 
subject of a Court remand dated June 25, 2007.  The Board 
wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A.  § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Board further observes that the stated only reason for 
the  remand was noncompliance with the VCAA.  This matter 
will be discussed immediately below.

Stegall concerns

The Board remanded the increased rating claims to the 
Veterans Benefits Administration (VBA) in March 2005 and 
March 2006, and subsequently remanded all issues in April 
2008.  The Board instructed VBA to provide the veteran with 
VCAA notice, including appropriate notice under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VCAA letters were sent to the veteran in April 2006 and June 
2008.  This will be discussed in greater detail below.  The 
claims were readjudicated via the July 2008 SSOC.

Thus, the Board's remand instructions were complied with.  
Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter from the RO 
dated June 19, 2008.  [The Board notes that the parties to 
the Joint Motion for Partial Remand highlighted a number of 
flaws in prior-dated letters from the RO.  See the Joint 
Motion, pages 3-4.  Accordingly, as the June 2008 letter is 
fully-compliant with the notification provisions of the VCAA, 
these prior-dated letters will not be addressed.]

The June 2008 letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letters asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  The letter also 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  Additionally the June 2008 letter 
specifically advised the veteran that in order to be assigned 
an increased disability rating the evidence must show that 
his condition had worsened.  See the June 19, 2008 letter at 
page 10.  The letter also detailed the evidentiary 
requirements for service connection on a direct and secondary 
basis, as well as special monthly compensation based on loss 
of use of a creative organ.  Id. at 7, 9 and 12.

In the June 2008 letter, the veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claim.  "If there is any other 
evidence or information that you think will support your 
claim[s], please let us know.  If you have any evidence in 
your possession that pertains to your claim[s], please send 
it to us."  See the June 19, 2008 letter, page 4.  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
Pursuant to the Board's remand instructions, the veteran 
received notice as to elements (4) and (5), degree of 
disability and effective date, in a letter from RO dated 
April 14, 2006.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claim as 
contemplated in the recent Vazquez decision in the above-
referenced June 2008 VCAA letter.  See the June 19, 2008 
letter, pages 
1-2.  The June 2008 letter also provided notice of the 
specific Diagnostic Codes utilized in his increased rating 
claims as well as the evidentiary requirements for these 
codes.  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decisions dated in 2002, 2004 and 2005.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.

Crucially, the veteran was provided with additional VCAA 
notice through the April 2006 and June 2008 VCAA letters and 
his claims were readjudicated in the July 2008 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the appellant in proceeding to 
consider his claims on the merits.  Indeed, the veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice.

The Board notes that the veteran, through his attorney, has 
submitted correspondence which purported to allege that under 
the VCAA VA must notify him of "the existence of negative 
evidence and how to counter this evidence." 
See, e.g., the July 19, 2004 Form 9.  However, the United 
States Court of Appeals for the Federal Circuit has 
specifically found that VCAA notice "may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's claim)."  
See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) at 
1062.

The Court has further stated that since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . it would be 
senseless to construe that statute as imposing upon the 
Secretary a legal obligation to rule on the probative value 
of information and evidence presented in connection with a 
claim prior to rendering a decision on the merits itself."  
See Locklear v. Nicholson, 20 Vet.App. 410 at 415 (2006).  
Therefore, the attorney's contention is meritless.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA and private 
treatment records which have been identified by the veteran.  
The veteran has identified no other relevant medical 
treatment.  He was provided with VA compensation and pension 
(C&P) examinations in August 2001, March 2002, September 
2003, November 2004, January 2005 and May 2005.

The veteran's attorney has argued that the veteran's 
September 2003 audiological examination was insufficient, 
because the examiner allegedly did not review the veteran's 
claims folder.  See the February 2004 notice of disagreement.  
However, the examination report clearly indicates otherwise.  
The September 2003 audiological examiner indicated "the C-
file was reviewed," and the examination report reveals that 
the file was, in fact, reviewed.  Specifically, the examiner 
commented on the veteran's normal in-service whisper test 
results from his entrance examination in April 1967 and his 
separation examination in April 1969.  The Board finds that 
the report of the September 2003 audiological examination is 
adequate for determining service connection, and that remand 
of this issue to obtain an additional examination is not 
appropriate.  Cf.  38 C.F.R. § 4.2 (2007).

In summary, the Board finds that with respect to these issues 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his attorney have been accorded 
ample opportunity to present evidence and argument in support 
of his claim.  He has not requested a personal hearing in 
this matter.

The Board will therefore proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  
For reasons explained immediately below, a careful review of 
the medical and other evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under Diagnostic 
Code 9411.

Specifically, in the March 2002 VA examination and August 
2003, September 2003, October 2003, January 2004 and February 
2004 outpatient notes the veteran denied any suicidal 
ideation.  R.L.P. noted a "past history of suicidal 
thoughts" in a June 2003 letter, but based on the above-
cited evidence there is no indication that suicidal thoughts 
are a part of the veteran's current PTSD symptomatology.  

Furthermore, the March 2002 VA examiner indicated the veteran 
manifested no evidence of obsessional rituals which would 
interfere with routine activities.  

The veteran's speech was normal in the March 2002 VA 
examination and in a November 2003 outpatient note.  Although 
there was a notation of speech being "rapid and pressured" 
in a November 2004 outpatient note, there is no indication 
that it was "illogical, obscure or irrelevant," which is 
obviously a much more severe speech problem required for a 70 
percent rating.  

There is no evidence of near-continuous panic.  Indeed, in 
September 2003 and November 2004 outpatient notes, the 
veteran denied anxiety and panic attacks.  

Depression is demonstrated in the evidence, but the does not 
affect the veteran's ability to function independently.  The 
March 2002 VA examination history demonstrates that the 
veteran has had near-continuous employment since service, and 
as of February 2004 the veteran was looking for a new job 
subsequent to a layoff and was "happier working than not 
working."  A March 2005 VA outpatient record indicated that 
the veteran was "happy to have a job," and a November 2005 
note indicated that the veteran "likes work and gets along 
well with peers."  

There is no evidence of spatial disorientation, and the 
evidence shows the veteran maintains his personal appearance 
and hygiene.  The March 2002 VA examiner noted "he is 
maintaining control of his temper" despite his easily 
aroused irritable moods, which was confirmed by the February 
2004 note.  Also in the February 2004 the veteran indicated 
he was having more contact with his children, showing the 
ability to establish and maintain effective familial 
relationships.  

There is arguably evidence of difficulty in adapting to 
stressful circumstances and failure to maintain positive 
social relationships to be found in the evidence of record.  
However, as discussed above the veteran appears to adapt to a 
work environment and he has some positive relationships with 
his children.  

In short, the competent medical evidence does not indicate 
that the assignment of a 70 percent disability rating would 
be appropriate.  

Similarly, the record indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating.  There is no 
evidence of gross impairment to thought processes and 
communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting himself or others, a 
disorientation to time or place, memory loss or inability to 
perform activities of daily living.  
As indicated above, the veteran pursued employment after 
having lost a job due to layoff, and has been employed with 
the same company for years.  He was well-groomed and 
oriented.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD more 
closely approximates that associated with the currently 
assigned 50 percent evaluation.   

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of moderate symptoms. 
R.L.P. noted a GAF of 42 in June 2003; however, GAF scores 
assigned in March 2002 and April 2003, from 58 to 65 are 
reflective of moderate impairment, which is consistent with a 
50 percent disability rating. 

The Board further notes that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the Board has identified no symptomatology 
or other aspect of the veteran's service-connected PTSD which 
would enable it to conclude that the criteria for a 70 
percent rating were approximated, and the veteran and his 
attorney have pointed to no such pathology.

The evidence of record demonstrates that the veteran's PTSD 
is manifested by self reported depression, problems sleeping, 
hypervigilance and some difficulty with irritability dealing 
with others.  This appears to be productive of reduced 
reliability and productivity and moderate interference in his 
ability to interact effectively and work efficiently.  While 
in no way minimizing the effects of the veteran's PTSD, for 
reasons stated above the Board believes that such 
symptomatology fits squarely within the criteria for a 50 
percent rating. 

Fenderson considerations 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably since the veteran filed his 
claim.  There appears to have been no medical findings and no 
other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  The GAF score of 42 in June 
2003 does not appear to be reflective of symptomatology 
identified at that time which would allow for the assignment 
of  70 percent 
or 100 percent rating.

Based on the record, the Board finds that a 50 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, September 14, 2001.

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
both increased rating issues on appeal.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the lumbar 
spine, currently evaluated as 20 percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.



Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the April 2004 SSOC.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

The relevant diagnostic code for rating degenerative 
arthritis, Diagnostic Codes 5003, has remained essentially 
unchanged.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
may be assigned for arthritis with X-ray evidence of 
involvement of a major joint. 

As explained immediately above, under certain circumstances 
Diagnostic Code 5003 allows for rating under former 
Diagnostic Code 5292 or current Diagnostic Code 5242.  These 
will be discussed below.

 
(i.)  The former schedular criteria

The veteran's service-connected lumbar spine disability is 
currently rated under the General Rating Formula for Diseases 
and Injuries of the Spine, and it was formerly rated under 
the old Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar].

Under Diagnostic Code 5292, effective prior to September 26, 
2003, severe limitation of motion of the lumbar spine 
warranted a 40 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2007).  

"Moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) at 871. "Severe" is 
generally defined as "of a great degree: serious."  See 
Webster's Ninth New Collegiate Dictionary 1078 (1990).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2007).

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. 
See 38 C.F.R. § 4.71, Plate V (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Analysis

Assignment of diagnostic code

The veteran's service-connected low back disability, 
diagnosed as arthritis, has been rated under former 
Diagnostic Code 5292.  The Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi, supra.  

(i.)  The former schedular criteria
  
After a review of the evidence pertaining to the veteran's 
service-connected back disability, the Board believes that 
rating the veteran under former Diagnostic Code 5292, 
limitation of motion of the lumbar spine, is appropriate.  
The veteran was diagnosed with degenerative joint disease of 
the lumbar spine, and his current complaints consist of 
painful motion.  As has been discussed above, degenerative 
arthritis is rated based on limitation of motion of the 
effected joint.

The Board notes that the veteran has medical evidence of 
neurological symptomatology in the lower extremities.  
However, such complaints have been ascribed by competent 
medical evidence to his service-connected diabetes mellitus.
The medical evidence of record sufficiently delineates the 
symptomatology caused by the veteran's low back disability 
and that caused by diabetes mellitus so that an informed 
decision can be made as to the veteran's increased rating 
claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
[the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  

The RO specifically granted entitlement to service connection 
for peripheral neuropathy of the feet as secondary to the 
service-connected diabetes mellitus in a June 2002 rating 
decision.  The RO's grant was based on the opinion of a May 
2002 VA examiner, who found veteran's lower extremity 
neurological symptomatology was related to his service-
connected diabetes mellitus.  He did not relate the veteran's 
lower extremity neurological problems to his service-
connected low back disability.  

Additionally, VA neurological examination in November 2004 
was negative for any evidence of radiculopathy or other 
neurological symptoms in relation to the veteran's back.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran or his attorney may attempt to 
ascribe the lower extremity peroneal neuropathy to the 
service-connected low back disability, their lay opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under former Diagnostic Code 5292, and 
finds that former Diagnostic Code 5295, which contemplates 
neurological symptomatology associated with a back 
disability, not to be appropriate in this case.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2007).  As explained 
above, the veteran's service-connected lumbar spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated under the current schedular criteria using the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Schedular rating

(i.)  The former schedular criteria

As noted above, under Diagnostic Code 5292, a 40 percent 
evaluation is warranted for severe limitation of lumbar 
motion.

Limitation of motion of the veteran's lumbar spine has been 
identified on several physical examinations, as follows:  

                                                 Lateral 
Flexion     Rotation        
 		Flexion      Extension        L.   R.               
L.   R.            Total
(Normal)          90                  30              30  
30                30  30              240     
                                                            
July 2001          65                   17             20  
15                   5 15              137

Oct. 2001          65                   20              20  
15                  5  15             140

May 2003 	   80                   20              15  
15                  15 15             160

May 2003         78                   13              22  
25                  10 15             163

Nov. 2004         70                   20             28  
20                  20 15              173

April 2005         20                  
15              15 15                   N/A                
N/A     	    

These range of motion results, excepting left rotation on 
several occasions, extension once in May 2003 and flexion 
once in April 2005, are at or beyond the half-way or 
"average" point, congruent with moderate limitation of 
motion.  
The Board additionally observes that rotation has generally 
improved to the point where the most recent measurement is 
over 50 percent of normal.  Although the veteran presented 
with 20 degrees of forward flexion in April 2005, such is 
completely inconsistent with the remainder of the medical 
evidence of record.  
In this connection, the Board notes that the May 2003 VA 
examiner stated that he "did not feel that this patient put 
forth true effort in the examination."

In short, based on objective testing, the Board finds that 
limitation of lumbar spine motion does not amount to a 
"severe" loss of motion contemplated in a 40 percent 
disability rating under former Diagnostic Code 5292.
 
Moreover, the remainder of the evidence is negative for any 
further back treatment since April 2005, though the veteran 
sought treatment on numerous occasions for other ailments.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence]; 
see also 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits]. 

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5292.

(ii.)  The current schedular criteria

The veteran does not manifest symptoms which would warrant a 
higher disability rating under the current schedular 
criteria.  

As was noted in the law and regulations section above, a 
higher rating may be assigned when ankylosis is present.  
Ankylosis of the entire thoracolumbar spine is not 
demonstrated in the medical evidence, and the veteran does 
not appear to contend that his back is ankylosed.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  In addition, the medical evidence of record does not 
demonstrate muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis

As was discussed above, there is one finding of 20 degrees of 
forward flexion in April 2005, which if believed would allow 
for the assignment of a 40 percent rating.  However, this 
measurement such is completely inconsistent with the 
remainder of the medical evidence of record; five other 
examinations resulted in measurements of 65 to 80 degrees.  
There is nothing to account for this extreme discrepancy 
except perhaps lack of effort on the part of he veteran' as 
was noted during a previous examination.  In any event, the 
20 degree reading is clearly an outlier, and it  is being 
discounted by the Board.

A schedular rating in excess of the currently assigned 20 
percent for the veteran's lumbar spine disability under the 
current criteria is therefore not warranted.  

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

There is no support in the objective medical evidence of 
record for an increased rating based on evidence of 
functional loss.  Neither of the VA examiners indicated 
additional functional loss due to the veteran's service-
connected lumbar spine disability.  As was alluded to above, 
the veteran has not sought treatment recently for his 
service-connected back disability.  In the absence of 
objective evidence of weakness, fatigability, incoordination 
and the like, there is no basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45. 



Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
low back disability has not changed appreciably since the 
veteran filed his claim.  As noted above, the isolated 
finding of 20 degrees of lumbar flexion in April 2005 is not 
in conformity with the remainder of the record and has not 
been replicated in the past three years.

Based on the evidence, the Board finds that a 20 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, March 9, 2001.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected low back disability.  The 
benefit sought on appeal is accordingly denied.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  This matter was considered by the 
RO in the June 2003 SOC, accordingly, the Board will consider 
it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the veteran's 
contention that his symptoms of pain and weakness constitute 
an exceptional disability picture and that the schedular 
evaluation is somehow inadequate, the Board notes that 
referral for extraschedular remains unwarranted as the third 
Thun criterion is not met.  Specifically, there is no showing 
of marked interference with employment or frequent periods of 
hospitalization.  

With respect to hospitalization, there has been none for the 
veteran's PTSD or his lumbar spine disability.    

Turning to marked interference in employment, there is no 
indication that there has been any marked interference in the 
veteran's employment due to the service-connected PTSD and 
lumbar spine disabilities.  The veteran indicated that he was 
"fired from several jobs because of his difficulties with 
irritable moods."  However, the record indicates that the 
veteran has worked continuously since service, including an 
18-year stint in the oil field industry.  Moreover, his 
recent unemployment as of December 2003 was due to the 
veteran's having been laid off, not fired.  As of 2008, the 
veteran was employed in the railroad industry, and had been 
for the past several years.  

There is no indication in the evidence that the veteran's 
PTSD or lumbar spine disabilities preclude employment.  While 
employment may be made more difficult by the veteran's 
disabilities, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Any 
occupational impairment is specifically contemplated in the 
50 percent and 20 percent ratings which are currently 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation.  The veteran appears to 
contend that he experiences pain far beyond the norm.  The 
Board has already had occasion to comment that it appears 
that the veteran may be exaggerating his symptoms.  In any 
event, the Board places greater weight on the objective 
medical evidence, which does not indicate that an exceptional 
level of back pain exists.  Indeed, as noted above the 
veteran does not appear to have sought medical treatment for 
his back disability recently. 

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

3.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

Relevant law and regulations

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. 
§ 3.350(a) (2007).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ. Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa. 
38 C.F.R. § 3.350(a)(1)(i) (2007).

Section 1114(k) of title 38, United States Code, authorizes a 
special rate of compensation for the disabilities specified 
in that provision.  Neither section 1114(k) nor VA's general 
rulemaking authority, 38 U.S.C. § 501(a), delegates to VA 
authority to recognize by rulemaking additional injuries or 
conditions not specified in section 1114(k) for which the 
special rate of compensation will be paid.  See VAOGCPREC 2- 
2000.

Analysis

The Board can identify no medical evidence establishing any 
of the conditions enumerated under 38 C.F.R. § 
3.350(a)(1)(i).  The evidence does not show the acquired 
absence of either testicle or other creative organ.  Nor does 
the evidence show atrophy of either testicle, alteration in 
the consistency of either testicle, or the absence of 
spermatozoa in either testicle.  The veteran was noted to 
have normal testicles on examination in the August 2004 VA 
examination.  

The veteran does not in fact contend that any of the 
enumerated conditions are met.  His contention is that his 
diabetes mellitus causes him to lose an erection 50 percent 
of the time.  The veteran has been previousy granted service 
connection under Diagnostic Code 7522 for loss of erectile 
power based on these symptoms.  

The veteran's symptomatology does not satisfy the specific 
and unambiguous requirements for special monthly 
compensation.  When terms of regulation are unambiguous, "no 
further inquiry is usually required." See Mauerhan, supra, 
citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  
Accordingly, the appeal is denied as to this issue.

4.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.

5.  Entitlement to service connection for bilateral pes 
planus, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine.

6.  Entitlement to service connection for osteoarthritis of 
the thoracic spine and fibromyalgia, to include as secondary 
to service-connected degenerative joint disease of the lumbar 
spine.

7.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and PTSD.

For the sake of judicial economy, these four issues will be 
addressed together.

Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, including arthritis and 
cardiovascular disease, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Analysis

The veteran seeks entitlement to service connection for a 
bilateral knee disability, bilateral pes planus, a thoracic 
spine disability and hypertension.  He contends that his 
bilateral knee, bilateral pes planus and thoracic spine 
disabilities are related to his service-connected lumbar 
spine disability.  See the February 2004 notice of 
disagreement.  Also, the veteran argues that his hypertension 
could be a result of service-connected PTSD or service-
connected diabetes mellitus.  See, i.e., the March 2005 
notice of disagreement.  

For the sake of completeness, the Board will address each 
claim on both a direct and a secondary basis.    

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of fibromyalgia and 
osteoarthritis in the bilateral knees, bilateral pes planus, 
osteoarthritis in the thoracic spine and hypertension.  
Hickson element (1), current disability, has therefore been 
met for all claims.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that bilateral knee disease, bilateral pes 
planus, thoracic spine arthritis or hypertension existed in 
service.  In particular, the veteran's April 1969 separation 
examination that show no complaint or diagnosis of a 
bilateral knee disability, pes planus, a thoracic spine 
disability or hypertension.  His blood pressure on separation 
was 126/76.

The one year statutory presumption for arthritis or 
cardiovascular disease found in 38 C.F.R. § 3.309(a) is not 
for application, as arthritis in the bilateral knees and 
thoracic spine, as well as hypertension, was first clinically 
evidenced decades after the one-year presumptive period for 
service connection.  

With respect to in-service injury, the service medical 
records are silent.  The evidence in the veteran's favor 
consists solely of his recent statements to the effect that 
he injured his knees, feet and back because he participated 
in over 76 parachute jumps during service.  See the February 
2004 notice of disagreement.  No specific injury was 
identified.  

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds the veteran's recent statements concerning 
the musculoskeletal trauma in service, which were made in 
connection with his claims for monetary benefits from the 
government, are of relatively little probative value in light 
of the utterly negative service medical records and the 
pertinently negative medical history for decades after 
service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [personal interest may affect the credibility of 
testimony].  

A review of the file indicates that the veteran's service 
medical records are utterly negative for any complaints or 
findings regarding the knees, feet and back.  There is no 
indication that the veteran was placed on physical profile or 
was assigned light duties because of knees, feet or back 
problems (or because of any other problem, for that matter).  
Significantly, on the veteran's report of medical history for 
his separation examination in April 1969, the veteran checked 
the box for "no" when asked if he had: "swollen or painful 
joints," "recurrent back pain," and "foot trouble."  The 
veteran did not check a box concerning a "'trick' or locked 
knee;" however, clinical evaluation of the knees at the 
examination was normal, and the veteran made no knee 
complaints at that time.  Taken together, this negative 
evidence outweighs the veteran's own recent reports of knee, 
feet and back injury in service.  See Forshey, supra.

To the extent that the veteran is now contending that he 
injured his knees, feet and upper back during service, his 
recent statements are not credible and are far outweighed by 
the service medical records, which do not mention any such 
injury, as well as the lack of reference to such injury by 
him or in any of the medical reports for decades after 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

The veteran's attorney offers the following argument in the 
February 2004 notice of disagreement: "Considering that [the 
veteran] has been awarded a 20 percent disability rating for 
his [low] back as a result of his military service, clearly 
it is more likely than not that his other disabilities are 
also related to his military service."  This argument is 
without merit.  It amounts to a lay medical opinion on the 
part of the attorney.  It is now well-settled that lay 
persons without medical training are not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The fact that service connection is established 
for one disability does not mean that Hickson element (2) 
will automatically be established for any other claims.  

The Board finds, therefore, that the preponderance of the 
probative evidence shows that injury to the knees, feet and 
upper back and/or the onset of any knee, feet or upper back 
disability did not occur during service.

The veteran has not offered an argument as to any type of in-
service "injury" relating to his hypertension.

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to any of these four claims, and 
the claims fail on that basis alone.

For the sake of completeness and in the interest of clarity, 
the Board will also address the remaining Hickson element, 
medical nexus.  See Holbrook, supra.

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed hypertension directly to his 
military service, and none otherwise appears of record.  In 
the absence of an in-service diagnosis of hypertension, a 
medical nexus opinion would seem to be an impossibility.

In regards to the veteran's knees, feet and upper back, there 
are of record two competent medical nexus opinions, the 
opinions of the September 2003 VA examiner and that of an 
April 2005 VA physician completing an orthopedic follow-up.  
These opinions reach exact opposite conclusions.  In essence, 
the April 2005 VA physician states that the veteran's alleged 
in-service trauma represented the onset of the various 
claimed disabilities.  The September 2003 VA examiner, on the 
other hand, found this to be unlikely.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The veteran and his attorney point to the April 2005 opinion 
of the VA physician, who opined: "In my professional medical 
opinion, there is probably a 51 percent chance or more that 
the current disability is related to previous activities that 
he did when he was in Vietnam - that is, 75 static jumps 
carrying a tremendous amount of gear.  This puts stress on 
all the above-mentioned joints to the point where he is 
suffering symptoms now from those injuries."  This opinion, 
however, is based solely on the history as provided by the 
veteran and is unaccompanied by a review of the veteran's 
service medical records.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

In this case, the only reference to 75 jumps in service 
emanated from the veteran himself.  Even assuming that such 
history is accurate, the examiner did not comment on, or 
evidently review, the veteran's service medical records or 
his subsequent medical history, which as described above is 
pertinently for decades after service.  Indeed, the objective 
record reveals that the first time the veteran reported knee 
problems was in September 2003, nearly 35 years following his 
separation from active duty in April 1969.  His first 
diagnosis of pes planus came in May 2003, and his first 
diagnosis of thoracic spine arthritis was in September 2003.  

In short, the opinion of the April 2005 VA physician was 
conclusory, lacking persuasive reasoning and did not take 
into account all of the pertinent evidence of record.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

The Board is also aware of the June 2005 VA opinion from 
J.B.K., M.D.  Although Dr. J.B.K. states the veteran was "a 
jumper in Vietnam and had 75 static jumps and 15 in Vietnam 
and has multiple arthritic problems, including knees, elbows 
and back", Dr. J.B.K.'s discussion concerns the veteran's 
left shoulder problems, which are irrelevant to the present 
appeal.  Even if this statement is considered to be a medical 
nexus opinion, it suffers from the same deficiency as the 
April 2005 report, namely lack of review of the entire 
medical history and lack of and cogent discussion.  
Accordingly, the June 2005 statement lacks similarly 
probative value.

Such is not the case with the September 2003 VA examiner, who 
reviewed the veteran's claims folder, including his service 
medical records.  The September 2003 VA examiner found that 
there was no relationship between the veteran's knee, feet 
and upper back problems.  This opinion was based on "no 
injuries are noted in the SMRs. . . . the claims folder does 
not show any chronicity of these problems through the years, 
especially starting soon after his military discharge. . . . 
The history given by the veteran is of these areas hurting 
more in the recent years and obviously many years after he 
left the military . . . .  This speaks against posttraumatic 
conditions.  I do not find in the active clinical medial 
record that he has had treatment for any of these conditions.  
The veteran does not give a history of significant injury 
with any of his parachute jumps."

Given the September 2003 VA examiner's discussion of the 
veteran's complete medical history, his consideration of the 
totality of his medical picture (that is to say, the lack of 
musculoskeletal complaints for decades after service), and 
her expression of the reasons and bases for her 
determination, the Board places greater weight on the opinion 
of the September 2003 VA examiner than it does the April 2005 
and June 2005 statements of the VA physician.

To the extent that the veteran himself and his attorney 
contend that a medical relationship exists between the 
service and hypertension and knee, feet and thoracic spine 
disabilities, their opinions are entitled to no weight of 
probative value.  
See Espiritu, supra.  Any such statements offered in support 
of the veteran's claims do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

It appears that the veteran may be contending that he had the 
various claimed disabilities continually after service, 
although his presentation is somewhat unclear on this point.  
The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b) (2007), relating to chronicity and continuity of 
symptomatology. However, as discussed above there is no 
objective medical evidence of the four claimed disabilities 
in service or for decades thereafter.  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated. 

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed bilateral knee, bilateral pes planus, thoracic 
spine disabilities, as well as hypertension, are not related 
to his military service.  Accordingly, Hickson element (3), 
medical nexus, has also not been satisfied, and the claims 
also fail on that basis.

Secondary service connection 

The veteran has contended more strongly that his hypertension 
was caused by his service-connected PTSD or diabetes mellitus 
and that his knee, feet and thoracic spine disabilities are 
due to his service-connected lumbar spine disability.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with 
fibromyalgia and osteoarthritis in the bilateral knees, 
bilateral pes planus, osteoarthritis in the thoracic spine 
and hypertension.  Wallin element (1) is accordingly 
satisfied for all claims.  With respect to Wallin element 
(2), service-connected disability, the veteran is service-
connected for PTSD, diabetes mellitus, and degenerative joint 
disease of the lumbar spine.  
Wallin element (2) is accordingly satisfied.

With respect to critical Wallin element (3), nexus, there is 
no evidence of nexus between currently diagnosed hypertension 
and the knee, feet and thoracic spine disabilities and the 
veteran's service-connected disabilities.  Rather, there is 
competent medical evidence to the contrary.  

With regards to the veteran's hypertension and diabetes, the 
January 2005 VA examiner opined: "It is less than likely 
that the [veteran's] hypertension is related to his diabetes.  
Hypertension is not considered a complication of diabetes 
according to Harrison's 16th edition Principles of Internal 
Medicine.  Also, the [veteran's] renal function testing does 
not show significant deficit to indicate that his blood 
pressure would be elevated by diabetic nephropathy."

With regards to the veteran's hypertension and PTSD, the May 
2005 VA examiner opined: "It is my opinion . . . that this 
veteran's hypertension is less than likely caused by stress 
as the veteran was released from the military in 1969 and did 
not develop his hypertension until 35 years later, even 
though he stated that he was constantly under stress with the 
reciting of the symptoms. . . . It is my opinion that the 
hypertension was likely caused by the veteran's obesity and 
advancing age."  

With regards to the veteran's knee, feet and thoracic spine 
disabilities, the November 2004 VA examiner noted the 
following: "it is my best medical opinion that his bilateral 
knee problem, his bilateral pes planus, and his thoracic 
spine problems are less than likely related to his 
degenerative joint disease of the lumbar spine.  The 
patient's general movements, as limited by his lumbar spine, 
are not significant enough to have affected these other 
joints.  It is also less than likely that his lumbosacral 
spine problem is aggravating his thoracic spine problem or 
his knee problems or his pes planus problems.  These 
disorders are a different entity with different distribution 
of the nerves, muscles and joints.  Their separate entities 
make the diagnoses dependent on symptoms that are specific 
for each disorder and there is no overlying symptomatology."

The veteran's attorney refers to recent medical literature 
linking stress during POW captivity could contribute to heart 
disease, including hypertension.  See the January 2005 
statement.  [The veteran was never a POW, and he does claim 
to have been.]  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, even 
setting aside the fact that the veteran was never a POW, 
while these articles suggest a relationship between stress 
and cardiovascular disease in general, they do not 
specifically relate to the veteran's particular case and 
obviously do not contain any analysis regarding the veteran's 
specific stressors and possible relationship to his current 
hypertension.  As such, these articles are of little 
probative value.
  
To the extent that the veteran himself and his attorney 
contend that a medical relationship exists between the 
service-connected disabilities and hypertension and knee, 
feet and thoracic spine disabilities, their lay opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra.  Any such statements offered in support of the 
veteran's claims do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley, 
supra.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed hypertension and knee, feet and thoracic spine 
disabilities are not related to his service-connected 
disabilities.  Accordingly, Wallin element (3), medical 
nexus, has not been satisfied, and the claims fail on that 
basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for hypertension and 
bilateral knee, bilateral pes planus and thoracic spine 
disabilities on both a direct and secondary basis.  The 
benefits sought on appeal are accordingly denied.

8.  Entitlement to service connection for bilateral hearing 
loss. 

Relevant law and regulations

Service connection - in general

The law and regulations pertinent to service connection in 
general are detailed above and will not be repeated for the 
sake of brevity.

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Analysis

The veteran seeks service connection for hearing loss.  He 
contends that his bilateral hearing loss is due to in-service 
noise exposure and acoustic trauma, specifically from gunfire 
during his service in Vietnam.  See the veteran's June 2003 
statement.
Unlike the four disabilities discussed immediately above, he 
does not also seek service connection on a secondary basis.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

There is medical evidence that the veteran currently has left 
ear hearing loss as defined by VA.  On audiometry evaluation 
conducted by the VA audiologist in September 2003, the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater for the left ear.  
See 38 C.F.R. § 3.385.  Accordingly, Hickson element (1) has 
therefore been satisfied for the left ear.  

With respect to the veteran's right ear, however, none of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz measured at 
40 decibels or greater; none of the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz measured at 26 decibels or greater; and speech 
recognition scores were not less than 94 percent.  
Accordingly, the Board has found that the medical evidence 
does not support the finding of a current right ear hearing 
loss disability for the purposes of 38 C.F.R. § 3.385.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
Hickson element (1), current disability, has therefore not 
been satisfied for the right ear.  The claim of entitlement 
to service connection for right ear hearing loss fails on 
this basis alone.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

There is no medical evidence of disease, i.e. hearing loss as 
defined in VA regulations, in service or within the one year 
presumptive period after service.   The veteran's service 
medical records and immediate post-service medical records 
are pertinently negative.  Indeed, there is no pertinent 
medical evidence for decades after service.  

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
gunfire in Vietnam.  For the purposes of this decision, the 
Board will assume that the veteran experienced noise exposure 
during service.  This is sufficient to satisfy Hickson 
element (2), in-service incurrence of acoustic trauma.  

With respect to crucial Hickson element (3), resolution of 
this issue requires competent medical evidence, which can be 
provided neither by the Board or by the veteran himself.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions] and Espiritu, supra.

A VA audiologist opined in September 2003 that: "It is the 
impression of this examiner that it is less than likely that 
the veteran's hearing loss . . . . for both ears [is] the 
result of noise exposure during the military service.  The 
rationale for this opinion is that the veteran's noise 
exposure before and since his military service was greater 
than his military noise exposure.  Also, the veteran's 
thresholds were established within normal hearing limits for 
the right ear today." 

With respect to the veteran's right ear claim, it is obvious 
that in the absence of a current disability, a medical nexus 
opinion would be an impossibility.  With respect to the 
veteran's left ear claim, there is no evidence to the 
contrary.  To the extent that the veteran himself believes 
that there is a medical nexus between his current left ear 
hearing loss and noise exposure in service, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu, supra.  
The statements offered in support of the veteran's claims by 
him are not competent medical evidence and do not serve to 
establish a medical nexus.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed left ear hearing loss is not related to noise 
exposure in military service.  Accordingly, Hickson element 
(3), medical nexus, has not been satisfied, and the claim 
fails on that basis alone.  



Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss.  The claim does not satisfy elements 
(1) and (3) as to claimed right ear hearing loss, and element 
(3) as to left ear hearing loss.  Therefore, contrary to the 
assertions of the veteran's attorney, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.











	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to special monthly compensation for loss of use 
of a creative organ is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the lumbar spine, is denied.

Entitlement to service connection for bilateral pes planus, 
to include as secondary to service-connected degenerative 
joint disease of the lumbar spine, is denied.

Entitlement to service connection for osteoarthritis of the 
thoracic spine and fibromyalgia, to include as secondary to 
service-connected degenerative joint disease of the lumbar 
spine, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and PTSD, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


